Citation Nr: 1530265	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

George R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO granted service connection for residuals of a gunshot wound in October 1970.

The September 2011 rating decision denied service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) to appeal the September 2011 rating decision; however, he did not file a substantive appeal (VA Form 9) regarding the issues of entitlement to service connection for hearing loss and for tinnitus after the issuance of the September 2013 Statement of the Case (SOC).  See June 2012 NOD.

The Veteran's June 2012 NOD also appealed a June 2011 rating decision by the RO in Seattle, Washington, which denied service connection for ischemic heart disease.  He did not file a substantive appeal regarding the issue of service connection for a heart disorder after the issuance of the September 2013 SOC.

Thus, the issues of entitlement to service connection for hearing loss, tinnitus, and ischemic heart disease are not before the Board.  See 38 C.F.R. §§ 20.201, 20.202 (2014).

The Veteran's claim of service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See March 2014 Waiver.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, anxiety, and depression, relates to his service-connected gunshot wound.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the Veteran's service connection claim has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

Although the medical evidence does not indicate any mental health problems prior to August 2010, the Veteran's medical history documents ongoing physical problems that have been associated with his current diagnoses of anxiety and depression.  See March 1970 Reports of Medical Examination and History (indicating that the Veteran did not experience any mental health problems during service); September 1970 Special Neuropsychiatric Examination and February 1973 Neurological Examination (finding no evidence of a "psychiatric disease"); March 2011 VAMRs (noting that the Veteran has no history of psychiatric treatment).  Specifically, the medical evidence documents a history of chronic back pain and marijuana dependence that link to his acquired psychiatric disorder.

The Veteran's service treatment records (STRs) establish that he was injured during combat service in the Republic of Vietnam.  In August 1968, the Veteran complained that his in-service gunshot wound had failed to properly heal and was placed on a three-month profile.  The March 1970 Reports of Medical Examination and History document an in-service operation "for shots" as well as residual scars on the arm and back.  See also May 1970 STRs (documenting that the Veteran received a gunshot wound in April 1968 and experienced acute thoracic back strain after a motor vehicle accident in May 1970).  In addition, the September 1970 special neuropsychiatric examination, performed shortly after the Veteran's separation from service, noted a gunshot wound in April 1968.  See also September 1970 Report of Medical Examination for Disability Evaluation.

The Veteran's post-service medical records document a long history of chronic back  and shoulder pain.  In November and December 1972, the Veteran reported worsening back pain that required ongoing treatment.  November 1972 Claim; December 1972 Statement; December 1972 Private Medical Records.  A February 1973 neurological examination documented ongoing back pain that interfered with the Veteran's ability to perform physical work. Witness statements from friends, family members, and former employers received in September 1974 chronicle ongoing pain related to the Veteran's in-service gunshot wound that resulted in significant pain and forced the Veteran to miss work, not participate in activities, and limit his movements.  The November 1974 VA examiner noted the Veteran's reports of ongoing back pain and found that his wound was unremarkable except for slightly depressed scars.  The Veteran has continued to report and to receive treatment for chronic back pain through to the present.  See March 1989 Statement; September 1991, May 2008, November 2008, & December 2010 VA Medical Records (VAMRs) (diagnosing chronic back pain); October 2013 VA Examination (noting limited use of the left upper extremity due to residuals of an in-service gunshot wound).

Recent medical evidence documents mental health problems as well as an extensive history of marijuana use.  In August 2010, the Veteran reported feeling depressed, a history of alcohol abuse but no current alcohol consumption, and regular marijuana since the 1970s.  The Veteran explained that he used marijuana to help manage his back pain and to make him feel better, and stated that he had no plans to stop using marijuana on a daily basis.  In October 2010, a VA nurse practitioner assessed the Veteran as having abused marijuana since the 1970s.  See also March 2011 VAMRs (noting that the Veteran has smoked one to two joints a days since the 1970s); April 2011 VAMRs (diagnosing cannabis dependence).  In December 2010, the Veteran stated that he had felt depressed since November 2009 when he had his first stroke.  

In August 2011, a VA examiner diagnosed the Veteran as having anxiety disorder, depressive disorder, and cannabis dependence.  See August 2011 VA Examination Report.  The examiner found that the Veteran had an in-service stressor, but that his current symptoms did not satisfy the requirements for a PTSD diagnosis under DSM-IV.  According to the examiner, "[c]hronic dependence on cannabis is often associated with symptoms of anxiety and depression, and therefore these [the Veteran's] symptoms are all more likely than not inter-related."

The August 2011 examiner opined that the Veteran's acquired anxiety and depression were not "primarily related to his combat experiences."  The examiner noted that the Veteran experiences a "high level of emotional distress related to worry about . . . [his wife's] problems with alcohol abuse and gambling."  He also noted that the Veteran's depression manifested after he experienced two seizures in November 2009 and that the Veteran first sought treatment for his mental health problems in August 2010.  The examiner observed that the Veteran did not miss any work due to "emotional problems" prior to his retirement in 2006.  Thus, the August 2011 VA examiner opined that the Veteran's anxiety and depression are "more likely than not related to his seizures in 2009, rather than to traumatic events experienced in combat."

In November 2013, a private psychologist (Dr. A.F.) opined that the Veteran's depression and anxiety are attributable to his service-connected gunshot wound (and residual chronic pain) and combat stressor.  Dr. A.F. diagnosed the Veteran as having major depressive disorder, unspecified anxiety disorder, and cannabis use disorder.  He noted that the Veteran was treated for a gunshot wound during service and that the Veteran experiences ongoing pain associated with his wound.  Dr. A.F. cited several studies that found a "substantial comorbidity between mood and various medical and behavioral conditions, including pain and substance abuse."  He agreed with the VA examiner's statement that "chronic dependence on cannabis is often associated with symptoms of anxiety and depression, and therefore these symptoms are all more likely than not interrelated."  Thus, Dr. A.F. concluded that the Veteran's long-term cannabis use is both indicative of long-standing anxiety and depression and a direct result of the chronic pain associated with the Veteran's service-connected gun-shot wound.

The November 2013 private psychological assessment constitutes probative evidence that supports a grant of service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of a gunshot wound.  The November 2013 assessment was performed by a licensed psychologist who reviewed the Veteran's claims file, interviewed the Veteran (by telephone), cited to contemporary medical research and specific medical findings, and clearly stated why the Veteran's acquired psychiatric disorder relates to service.

Although the August 2012 VA examination report also constitutes probative evidence-it was authored by a VA psychologist who reviewed the Veteran's claims file and interviewed the Veteran regarding his mental health issues-it fails to consider the relationship between the Veteran's service-connected gunshot wound and his current anxiety and depression.  Moreover, the VA examiner's finding that the Veteran's cannabis dependence is interrelated with his depression and anxiety, indicates that the Veteran's mental health disorders manifested several decades prior to his strokes in November 2009.  See August 2010, October 2010, March 2011, & April 2011 VAMRs.  Thus, the August 2011 VA examination provides a somewhat contradictory account of the origins of the Veteran's mental health disorders.

In contrast, Dr. A.F.'s opinion accounts for the Veteran's extensive history of marijuana use-as his marijuana use is inextricably linked with the Veteran's mental health disorders-and aligns with medical and lay evidence that shows that the Veteran has chronic back and left shoulder pain that relates to service-connected residuals of an in-service gunshot wound.  See March 1970 Reports of Medical Examination and History; September 1970 Special Neuropsychiatric Examination; September 1974 Witness Statements; March 1989 Statement; September 1991, May 2008, & December 2010 VAMRs; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report symptoms of which he has personal knowledge).

Thus, the evidence is at least in equipoise as to whether the Veteran's anxiety and depression relate to service.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Consequently, the benefit-of-the-doubt rule applies and service connection for anxiety and depression as secondary to residuals of a service-connected gunshot wound is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

In granting service connection for anxiety and depression, the Board does not express any opinion as to its severity for purposes of assigning a disability rating.  That determination will be made by the RO.  The question of its severity is one of rating, not of service connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for anxiety and depression is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


